

SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Second Amendment to Second Amended and Restated Employment Agreement
(“Second Amendment”) is entered into by and between ICO, Inc. (the “Company”)
and Jon C. Biro (“Employee”), to be effective January 20, 2006 (the “Effective
Date”).
 
WHEREAS, Employee and the Company entered into an Employment Agreement (the
“Agreement”), being effective as of January 28, 2004, which Agreement was
amended by the First Amendment to Second Amended and Restated Employment
Agreement (the “First Amendment”), being effective February 11, 2005; and


WHEREAS, the parties desire to further amend the Agreement, as set forth herein.


NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, the Company and Employee agree as follows:
 

1.  
Pursuant to Section 1.1(a) of the Agreement, the parties hereby agree to extend
the Agreement for an additional two-year Extension Period.




2.  
It is the parties’ agreement that Employee’s Annual Incentive Bonus (as defined
in Section 2.2 of the Agreement) for the Company’s fiscal year 2006 (commencing
October 1, 2006) shall be calculated pursuant to Exhibit A hereto, with the
following clarification: For the purpose of the fiscal year 2006 incentive
calculation, “Corporate Expenses,” as defined on page 2 of Exhibit A, shall also
be adjusted (the “Adjustment”) to exclude unbudgeted business unit related
expenses that are paid and included in corporate expenses for the Company’s
fiscal year 2006. The Adjustment shall be reviewed and approved by the Company’s
Chief Executive Officer.




3.  
Effective November 1, 2005, Employee’s Base Salary (as defined in Section 2.1 of
the Agreement) is increased to Two Hundred and Thirty-Five Thousand Dollars
($235,000) per annum.



IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
in multiple originals to be effective on the Effective Date.
                        
ICO, Inc.
  Employee
 
  /s/ A. John Knapp, Jr.                      
   
  /s/ Jon C. Biro                             
  A. John Knapp, Jr.
 
Jon C. Biro
 President & Chief Executive Officer  
Chief Financial Officer
       Date: January 20, 2005    Date: January 20, 2005


 

 
Page 1 of  3
 
Initials _______


--------------------------------------------------------------------------------






Exhibit A


FY 2006 Incentive Plan Matrix- CFO
     
Pay-out as a percentage of Base Salary *
Measurement
Weighting
0%
24%
48%
Corporate Expenses (1)
33%
 

 
 
ICO, Inc. consolidated ROE
33%
 
 
 
 
Subjective/Qualitative Factors
33%
 
 
 
 




 
Page 2 of 3
 
Initials _______


--------------------------------------------------------------------------------




Exhibit A (continued)




ICO, Inc.
FY 2006 Incentive Plan Matrix - CFO
Explanation of Measurement Definitions and additional Explanatory Notes




Measurement definitions


* “Corporate Expenses”: Defined as Corporate general and administrative
expenses, excluding stock option expenses and excluding Sarbanes-Oxley 404
implementation expenses. These targets assume the SEC and/or PCAOB will provide
relief to small companies (including ICO) to reduce the burden of SOX 404. If
this relief is not granted then the targets shall be adjusted to factor in SOX
404 expenses for FY 2006 (i.e. exclude such expenses from Corporate expenses for
the purpose of the incentive calculation expenses for unbudgeted third-party-404
related audit and other fees necessary to comply).


* “ROE”: Net income from continuing operations, minus preferred dividends
(whether paid or accrued towards Convertible Preferred Stock liquidation
preference), divided by Stockholders' equity, less the liquidation preference of
Convertible Preferred Stock. For purposes of this calculation, Stockholders'
equity and liquidation preference balances shall be averaged using the previous
four (4) quarter-end balances, plus the prior year-end balance (e.g. for FY 2006
bonus calculation the FY 2005 previous year end-balance plus the four
quarter-end balances of fiscal year 2006).


Computational Note
For each measurement the bonus amount payable is calculated as the result
achieved for each measurement (i.e. the 0%, 24% or 48% pay-out) times the
weighting and multiplied by the CFO’s Base Salary. Results for each measurement
falling between the targeted amounts adjust the pay-out targets by interpolating
the percentage of: (i) the resulted achieved minus the lower threshold divided
by, (ii) the difference between the higher and lower target, times (iii) the
higher pay-out target percentage.


Additional Explanatory Notes
* Subject to Compensation Committee approval of all terms of grant, and subject
to options being available under an existing ICO, Inc. employee stock option
plan, for bonus amounts achieved in any measurement category based on exceeding
any applicable 24% target, at the Committee’s discretion the Committee may, if
requested by the CFO, award stock options in place of a portion of incentive
cash compensation, priced, with such options vesting immediately and using the
Company’s option pricing model in accordance with SFAS 123R.


Page 3 of  3
 
Initials _______


